Citation Nr: 0604338	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center
in Wichita, Kansas




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a brain 
tumor.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Kansas Army National Guard.  His 
service included, among other things, a period of active duty 
for training from February to July 1982.

By a decision entered in September 2001, the RO in St. Louis, 
Missouri disallowed the appellant's claim for service 
connection for a brain tumor.  The RO notified the appellant 
of its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the 
September 2001 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  The present 
matter comes to the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2004 decision by the RO in Wichita, 
Kansas that disallowed the appellant's application to reopen 
the previously denied claim.

On his substantive appeal (VA Form 9), dated in May 2004, the 
appellant checked a box indicating that wanted to have a BVA 
hearing in Washington, D.C.  See 38 C.F.R. § 20.702.  In 
October 2005, the Board informed the appellant of the time 
and place of the hearing.  Id § 20.702(b).  However, he 
failed to report.  Accordingly, the Board will process his 
appeal as though the request for hearing has been withdrawn.  
Id. § 20.702(d).


FINDINGS OF FACT

1.  By a decision entered in September 2001, the RO in St. 
Louis, Missouri disallowed the appellant's claim for service 
connection for a brain tumor; the RO notified the appellant 
of its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  Additional evidence has been received since the time of 
the September 2001 decision; however, it does not raise a 
reasonable possibility of substantiating the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The RO's September 2001 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for a brain 
tumor.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.156, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for a 
brain tumor.  He believes that the tumor had its onset during 
a period of military service.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of a September 2003 letter to the appellant.  The 
letter informed the appellant of the evidence required to 
substantiate a claim for service connection, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also informed him that his claim has been previously denied, 
that he needed to submit new and material evidence to show 
that his disability was incurred in or aggravated by service, 
and that it was ultimately his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal department or agency.  As such, it put him on 
notice that he should submit any evidence in his possession 
that pertained to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the RO issues an 
unfavorable decision on a claim for VA benefits.  Here, the 
September 2003 notice was, in fact, sent before the RO issued 
its unfavorable decision on the appellant's claim in January 
2004.  Accordingly, there is no issue in this case with 
respect to the timing of the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
have been obtained, as have records of VA and private 
treatment.  He has not identified, and/or provided current 
releases for, any other relevant evidence that exists and can 
be procured. The Board acknowledges that the appellant has 
not been afforded a VA compensation examination and/or 
medical opinion in connection with this claim.  However, a 
medical examination and/or opinion is not in order in the 
context of a claim to reopen filed on or after August 29, 
2001 unless new and material evidence has been received.  
See, e.g., Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (Applicability Dates); 38 C.F.R. § 3.159(c)(4)(iii) 
(2005).  Consequently, the Board finds that no further 
development action is required.

II.  Reopening

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Ordinarily, if a malignant tumor of the brain becomes 
manifest to a degree of 10 percent or more during the one-
year period following a veteran's separation from service, 
the condition may be presumed to have been incurred in 
service, notwithstanding that there is no in-service record 
of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2005).  However, 
in order to get the benefit of this presumption, it must 
first be determined that the claimant qualifies as a 
"veteran" with respect to the particular period of service 
in question.  See, e.g., 38 U.S.C.A. §§ 101(2), (24) (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2005); Harris v. West, 13 
Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

As noted above, the matter of the appellant's entitlement to 
service connection for a brain tumor has been the subject of 
an adverse prior final decision.  See Introduction, supra.  
As a result, his claim may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the appellant's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2005).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the St. Louis RO previously denied service connection 
for the appellant's brain tumor in September 2001, the record 
contained his service medical records, which were completely 
negative for any evidence of a brain tumor.  The RO reviewed 
this evidence, along with other materials then in the claims 
file, and determined that service connection was not in 
order.  The RO found that there was no evidence of the 
condition in service and no evidence of a current disability.

The relevant evidence received since the time of the 
September 2001 decision consists of private medical evidence 
which shows that the appellant currently has a brain tumor, 
and/or residuals thereof, and that abnormalities of the brain 
(thought to be related to "old trauma and surgery" that 
reportedly occurred 15 years earlier) were identified on 
computed tomography (CT) head scan as early as 1994.  None of 
this evidence is both new and material.  Although the 
evidence received since September 2001 appears to establish 
that the appellant has a current disability, it does not 
include anything in the way of competent evidence to suggest 
that the appellant's tumor had its onset during service, that 
it was manifested to a degree of 10 percent or more during 
the one-year period following separation from any period of 
active military duty, or that the current residuals can 
otherwise be attributed to in-service injury or disease.  As 
such, the evidence does not raise a reasonable possibility of 
substantiating his claim.  Accordingly, the application to 
reopen must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


